Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ the amendment to claims 3-4 and 17 and the addition of the new independent claim 18.
Response to Amendment
The amendment filed on 03/10/2022 has been entered. The specification and claim objections are overcome. The amendment necessitated 35 USC § 112 claim rejection and minor modifications to the rejection of claims 3-4 and 17, see claim rejection section below.

Response to Arguments
Applicants’ argument filed on 03/10/2022 have been fully considered but they are not persuasive.

The examiner respectfully notes that the Non-Final Office action filed on 12/10/2021 did not include claim Rejections - 35 USC § 112 to claims 4 and 17 as stated in the amendment filed on 03/10/2022.

The examiner respectfully points out that the prior art E. Carl Goodman et al. (US-8641105-B2), Fabian Linkert (EP-3266963-A1), Klaus Peter Drumm (US-7267378-B2), Gang Gwo Industrial Co., Ltd. (DE-202004009405-U1), Jim R. Varney et al. (US-8397546-B2), used in the claim rejections of claims 1-14 and 16-17 met all of the limitations as claimed.

Regarding the 35 USC § 102 claim rejections of claims 1-2 and 6:
The examiner respectfully points out that the magnetic securing system of E. Carl Goodman et al. (US-8641105-B2) meets all of the claimed limitation and their claimed structural interaction as claimed in claims 1-2 and 6. Claim 1 claims the limitation “magnetically operably latch” which is met by Goodman et al. as the collective of parts (214, 216, 231, and 232) as shown in figs. 5-10 where the lead post 214 moves between the stowed and closed position. Goodman et al. meets the claimed limitation “magnetic device” via the magnetic switch 230 that is spaced from the magnetically operable latch (214, 216, 231, and 232 collectively) and is able to selectively generate a significant attractive magnetic field via the permanent magnets 234 A-B where the first magnet 234 A toggles between a first orientation as an “off” position and a second orientation characterized as an “on” position. Goodman et al. teaches the limitation “a return element” in the form of handles 220 that unlocks the latch in the release position of the first magnet once the permanent magnet switch is switched off and as claimed in claim 6, in addition to teaching the limitation “a normal plane” and “an axis of rotation” and “an angle of less than 45[Symbol font/0xB0] and as shown in the annotated figure of fig. 11 and as claimed in claim 2.

 The examiner respectfully points out that the limitations “two-part locking system”, “two-part structure”, “a door”, “door jamb”, “a latch normally on the door jamb”, “north-to-south”, “north poles adjacent”, “effect across distances of a few centimeters without the need for a visible attachment”, “magnetic force”, “glass door”, “a handle on the glass-door panel”, “latch is recessed in the door frame”, “separate operating unit”, “open the door even in the strong-field position of the system”, “exertion of considerably more force than in the weak-field position” are not claimed in claims 1-2 and 6.

Regarding the 35 USC § 103 claim rejections; 
It is obvious to combine E. Carl Goodman et al. (US-8641105-B2) with Fabian Linkert (EP-3266963-A1), Klaus Peter Drumm (US-7267378-B2), Gang Gwo Industrial Co., Ltd. (DE-202004009405-U1), and Jim R. Varney et al. (US-8397546-B2) respectively, to overcome the drawbacks of the magnetic securing system of Goodman et al.  
The magnetic locking system of Linkert teaches the limitation “a permanent-magnet latch element” in the form of a movable bolt 11 with its permanent magnet 12 where the bolt 11 and its permanent magnet 12 move between the locked (fig. 3) and unlocked position (fig. 2).  Drumms’ magneto-mechanical locking device 1 teaches the limitation “a spring urging the bolt into the release position” via tension spring 36 (figs. 3 and 4).  Varneys’ magnetic security system (figs. 4-12) teaches magnet 22E mounted to the vertical face 30E of panel 30 and a second magnet 22I that attaches to the vertical opposite face 30I of the same panel 30. Gang Gwo teaches the known use of a magnetic lock 6 on a frameless glass door 5 that can be transparent or semi-transparent.

For the reasons above, claim rejections 35 USC § 102 and 103 have been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, line 11-13; the limitation “a release position with its magnetic direction generally parallel to and pointing oppositely to the magnetic direction of the other magnet” is unclear due to confusing sentence structure. It is unclear what “its” is referring to. It is the understanding of the examiner that a magnetically attractable element has a respective magnetic direction, a first magnet has a respective magnetic direction, the second magnet has a respective magnetic direction, and both of the first and second magnets together form a magnetic field that has a respective magnetic direction as well when brought into sufficient proximity from each other, where the magnetic fields of both of the first and second rotating magnets overlap to create the respective magnetic far field of the magnetic device , where contracting/switching off the magnetic far field of the magnetic operating device can be achieved by rotating the first magnet or the second magnet so that the direction of their respective magnetic fields are aligned opposite to each other, while extending/switching on the magnetic far field of the magnetic operating device can be achieved by rotating the first magnet or the second magnet sot that the direction of their respective magnetic fields are aligned to point in the same direction. The far field of the magnetic operating device is created in-between the first and second rotating magnets. For the purpose of examination, the examiner interprets “a release position with its magnetic direction generally parallel to and pointing oppositely to the magnetic direction of the other magnet for contracting the magnetic field” to be “a release position with the magnetic direction of one of the rotating magnets generally parallel to and pointing oppositely to the magnetic direction of the other rotating magnet for contracting the magnetic far field.”

Regarding claim 18, line 16; the limitation “a closing position generally parallel to and pointing the same as the magnetic direction of the other magnet for extending the magnetic field” is unclear due to confusing sentence structure. Based on the same examiners’ understanding presented in the above paragraph (see claim 18, line 11-13) and for the purpose of examination, the examiner interprets “a closing position generally parallel to and pointing the same as the magnetic direction of the other magnet” to be “a closing position with the magnetic direction of one of the rotating magnets generally parallel and pointing the same direction as the magnetic direction of the other rotating magnet for extending the magnetic far field.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by E. Carl Goodman et al. (US-8641105-B2), hereinafter Goodman et al.

Regarding claim 1,
A magnetic lock comprising:
a magnetically operable latch (figs. 5-10; 214, 216, 231, 232, collectively) movable between a latched position (closed state) and an unlatched position (fig. 5; stowed position); and  

a magnetic operating device (230) spaced from the latch and having a first magnet (234A) with a respective magnetic direction (Fig. 11; the magnetic field direction of the permanent magnet 234A is denoted by the N and S poles ) and a second magnet (234B) with a respective magnetic direction (Fig. 11; the magnetic field direction of the permanent magnet 234B is denoted by the N and S poles), the first and second magnets together forming a magnetic field (col. 5, line 63-67 continued col. 6, line 1-15; magnetic field), the first magnet being rotatable (col. 5, line 55-56; the first magnet 234A rotates within the housing) between 
a release position (col. 6, line 31-37; a release position / first position when the handles 220 are at the top of slot 224) with its magnetic direction generally parallel to and pointing oppositely to the magnetic direction of the second magnet for contracting the magnetic field away from the latch, and (col. 5, line 63-66; col. 6 line 1-3; rotating the first magnet 234 A to create a negligible magnetic field),
a closing position (col. 6, line 37-39; a closing position/ a second position when the handles 220 are at the bottom of slot 224) generally parallel to and pointing the same as the magnetic direction of the second magnet for extending the magnetic field to the latch and operating the latch magnetically (col. 6, line 3-15; rotating the first magnet 234A to create a significant external magnetic field).

Regarding claim 2, 
The magnetic lock according to claim 1, wherein the first magnet is positioned relative to the second magnet respectively projected onto a normal plane (Normal plane) of an axis of rotation (axis of rotation) of the first magnet in the closing position to an angle of less than 45° (as shown in the annotated figure of fig. 11 below; col. 5-6; diagonals 1 and 2 are aligned and parallel to each other with their relative angle being zero degrees at the latched position such that the N and S pole of the first magnet substantially overlay and align onto their respective N and S poles of the second  magnet).

    PNG
    media_image1.png
    596
    579
    media_image1.png
    Greyscale

Regarding claim 6,
The magnetic lock according to claim 1, further comprising:
a return element (220) that unlocks the latch in the release position of the first magnet when the field is contracted (figs 5-11; col. 5, line 63-67, col. 6, line 1-3, 34-53; the permanent magnet switch is switched off once the handles 220 are moved to the top of slots 224 because the first magnet 234A will rotate along the movement of handles 220 to create magnetic shunt with negligible external magnetic field).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over E. Carl Goodman et al. (US-8641105-B2), hereinafter Goodman et al., in view of Fabian Linkert (EP-3266963-A1), hereinafter Linkert
Regarding claim 3, 
While Goodman et al. teaches the magnetic lock according to claim 1. But Goodman et al. does not teach the latch has a permanent-magnet latch element that interacts with the magnetic field and is movable thereby between a latched position and an unlatched position

Linkert teaches the latch has a permanent-magnet latch element (11 and 12 collectively) that interacts with the magnetic field and is movable thereby between a latched position (fig. 3; locked position) and an unlatched position (fig. 2; unlocked position) [figs. 1-3; the permanent magnet 12 is attached to the bolt 11 such that the permanent-magnet latch element moves between the locked and unlocked position in response to the magnetic field created by the rotating magnet 15).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Goodman et al by adding a permanent-magnetic latch element that interacts with the magnetic field to move between a latched and an unlatched position as disclosed by Linkert because it is a known, simple, and marketable feature that increases the ability of the magnetic lock to reliably resist breakaway forces and keeps the door securely closed in place.

Regarding claim 4, 
Goodman et al. as modified above teaches the magnetic lock according to claim 3, wherein the latch is locked either in the event of an attractive interaction (col. 5, line 13-42; col. 6, line 3-14 and 46-65; significant attractive magnetic force) or of a repulsive interaction between the permanent magnet and the first and second magnets (as shown in figs. 1-3 of Linkert and the annotated figure of fig. 11; in the closed position, a significant attractive force is generated by the first and second magnets 234A and 234B which is applied to the connection portion 232 of the lead post 214 to attract and receive lead post 216, while the same significant magnetic field pushes the permanent magnetic latch to secure the posts 214 and 216 together).

Regarding claim 5, 
Goodman et al. as modified above teaches the magnetic lock according to claim 3, wherein the permanent magnet, at least projected onto a normal plane (2nd Normal plane) of the axis of rotation, is aligned with the at least one of the first and second magnets (as shown in figs. 1-2 of Linkert and the annotated figure of. Fig. 3 below and 11 above; the permanent magnetic element (11 and 12 collectively) is aligned with cylindrical magnets 3 and 15 resembling the first and second disc-shaped magnets of Goodman et al. such that it is projected on the extension of the 2nd normal plane).

    PNG
    media_image2.png
    419
    608
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    417
    451
    media_image3.png
    Greyscale

Regarding claim 7,
While Goodman et al. teaches the magnetic lock according to claim 1. But Goodman et al. fails to teach wherein the second magnet is rotatable about a second axis of rotation. 

Linkert teaches the second magnet (15) is rotatable about a second axis of rotation (as shown in the annotated figure of fig. 3 above; para. 22, 27, 57; the second magnet 15 rotates around a second axis).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Goodman et al by modifying the second magnet to be rotatable about a second axis of rotation as disclosed by Linkert because it is a known and simple design that enables the magnetic lock to attract and repel a sliding magnetic bolt.

Regarding claim 10, 
While Goodman et al. as modified above teaches the combination according to claim 8. But Godman et al. as modified above fails to teach wherein the latch is on the jamb 
Linkert teaches the latch is on the jamb (as shown in figs 1-2 of Linkert and the annotated figure of fig. 3 above; para. 1-12, 47-49, 52; the magnetic latch that is composed out of the bolt 11 and its permanent magnetic element 12 are placed in chamber 13 inside body 10 of the first locking partner 1 which can be an airplane fuselage resembling the stationary part of the door which is the jamb while the second moving locking partner 2 is the canopy or a door that moves between open position in fig. 1 and closed position in fig. 3).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Goodman et al. by relocating the latch to be positioned on the jamb as disclosed by Linkert because it is known to have the latch placed on the jamb to have a clean door surface with aesthetic pleasing appearance.

Regarding claim 14, 
While Goodman et al. as modified above teaches the combination according to claim 8. But Goodman et al. as modified above fails to teach the latch has a bolt that can be displaced linearly perpendicular to the axis of rotation of the first magnet and positively blocks pivoting of the door panel in the latched position
Linkert teaches the latch has a bolt (11) that can be displaced linearly perpendicular to the axis of rotation of the first magnet and positively blocks pivoting of the door panel in the latched position (as shown in figs. 1-2 of Linkert and the annotated figure of fig. 3, 8 and 11 above; the bolt 11 of Linkert is displaced in the direction B to latch the door that is extended into the closed position where B is perpendicular to the axis of rotation in fig. 5).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Goodman et al. by adding a bolt that can be displaced linearly perpendicular to the axis of rotation of the first magnet and positively blocks pivoting of the door panel in the latched position as disclosed by Linkert because it’s a known and an easy to use design that resist breakaway forces and eliminates the hazard of protruding hooks or hook-like structures.


Claims 8-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over E. Carl Goodman et al. (US-8641105-B2), hereinafter Goodman et al.

Regarding claim 8,
While Goodman et al. as modified above teaches in combination with the magnetic lock according to claim 1 and a door opening (fig. 5; the space between posts 214 and 216 is the door opening). But Goodman et al. as modified above is silent on a door jamb defining the door opening.

The prior art of Goodman et al. teaches a door jamb (as shown in the prior art fig. 2B, the door is structurally fixed to jamb 122) defining the door opening (the prior art of fig. 2B; the door is structurally fixed to jamb 122) and
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Goodman et al. by including the jamb of the prior art as disclosed by Goodman et al. because the jamb is a known door structure that provides for a level frame, a lasting support to the door, and prevents the door from striking the floor.

a door panel (204) movable relative to the door jamb between an open position (fig. 5; col 3 line 55-58; retracted state) that clears the door opening at least partially and a closed position (col 7, line36-extended position) that closes the door opening, the panel lying generally in a vertical plane (fig. 5; the door panel 204 is vertical), the operating device being on the door panel (fig. 5, the magnetic switch 230 is located inside the securing mechanism 218 which is connected to the panel 204 of lead post 214).

Regarding claim 9, 
Goodman et al. as modified above teaches the combination according to claim 8, wherein the operating device is on the door panel at a spacing (as shown in the annotated figure of fig. 5 below; the magnetic switch 230 of the securing mechanism 218 is placed inside the lead post 214 at distance A from the edge) from a side edge (Edge) of the door panel, there is a spacing (C) between the operating device and the latch (as shown in the annotated figure of fig. 5 below and 8 above).

    PNG
    media_image4.png
    463
    953
    media_image4.png
    Greyscale


Regarding claim 11, 
While Goodman et al. as modified above teaches the combination according to claim 8, wherein the door panel has a thickness (as shown in the annotated figure of fig. 5 above; the door 4 has a thickness). But Goodman et al. as modified does not teach the thickness is of less than 2 cm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the door lock on a 2 cm thick door to enable the user to latch and unlatch the door to its frame because it is a design choice that does not alter the operation of the invention. One skilled in the art would know that mounting the door lock on a 1 cm or 1.5 cm thick door would function the same as being mounted on a 2 cm thick door, there has been no criticality given to the thickness of the door where it appears to be an obvious design choice, using a 2 cm thick door provides for a stronger and sturdier door structure that is able to withstand accidental or intentional impacts on the door surfaces.

Regarding claim 13, 
Goodman et al. as modified above teaches the combination according to claim 8, wherein the axis of rotation of the first magnet is perpendicular to the door panel (as shown in the annotated figure of fig. 5,8, and 11 above; the axis of rotation is perpendicular to the thickness side of vertical door panel 204).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over E. Carl Goodman et al. (US-8641105-B2), hereinafter Goodman et al., in view of Fabian Linkert (EP-3266963-A1), hereinafter Linkert, in further view of Klaus Peter Drumm (US-7267378-B2), hereinafter Drumm

Regarding claim 16, 
While the prior art (figs. 1-4) stated in Goodman et al. teaches in combination with a door jamb (122) defining an opening (door opening) and a door (102A) movable between a closed position (closed state) blocking the - 19 -31470AP1.WPDAtty's 31470opening and an open position (retracted state) clearing the opening (figs. 1, 2B, and 4; col 1-2 of the prior art of Goodman et al.; the door 102A is structurally fixed to the jamb 122, the doors 102A and 102B are drawn to each other from the retracted state to the closed state such that the door opening in between the lead posts 114 and 116 is blocked)  

But the prior art (figs. 1-4) stated in Goodman et al does not teach a magnetic lock comprising, a bolt, a magnetically, repellable latch element, a spring, a magnetically operating device, a first magnet, and a second magnet

The invention of Goodman et al. (figs 5-11) teaches a magnetic lock (218) comprising:
a latch (parts 214, 216, 231, 232, collectively) carried on the opening (figs. 5-10; col. 4, line 1-12; col. 6, line 16-33; col. 6. Line 54-65; the latch Is made out of parts 214, 216, 231, 232, collectively);
a latched position (closed state) and a release position (fig. 5; stowed position) [col. 4, line 14-41; the securing mechanism 218 maintains the two doors 202A and 202B in a closed state or secures a single door relative to a wall in a closed state or retract the door 202A and 202B to a stowed state];
an edge (edge) of the door (as shown in the annotated figure of fig. 5 above);
a magnetic operating device (230) mounted on the door at a spacing (as shown in the annotated figure 8 above; C) from the latch and having 
a first magnet (234A) with a respective magnetic direction (Fig. 11; the magnetic field direction of the permanent magnet 234A is denoted by the N and S poles), and 
a second magnet with (234B) a respective magnetic direction(fig. 11; the N and S poles mark the magnetic field direction of the second permanent magnet 234B),  and forming a magnetic field with the first magnet (fig.11; Col. 5-7; permanent magnets 234A and B are configured to produce both a negligible and a significant external magnetic field), the first magnet being rotatable (col. 5, line 55-56; the first magnet 234A rotates within the housing) between a release position (col. 6, line 31-37; a release position / first position when the handles 220 are at the top of slot 224) with its magnetic direction generally parallel to and pointing oppositely to the magnetic direction of the second magnet for contracting the magnetic field (fig. 11; col. 5-6; rotation of the first magnet  to a position where its N and S poles respectively overlay the S and N poles of the second magnet 234B forming an active magnetic shunt with negligible external magnetic field), and a closing position (col. 6, line 37-39; a closing position/ a second position when the handles 220 are at the bottom of slot 224) generally parallel to and pointing the same as the magnetic direction of the second magnet for extending the magnetic field fig. 11, col. 5-7; a significant external magnetic field is created that applies a significant attractive magnetic force onto other magnetically responsive structures due to the alignment of each of the N poles and S poles of the first and second permanent magnets).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art (figs. 1-4) stated in Goodman et al by including magnetic lock, a latch, a magnetic operating device, a rotatable first magnet, and a second magnet as disclosed by the invention of Goodman et al. (figs 5-11)  because its a known and an easy to use design that resist breakaway forces up to 100lb and eliminates the hazard of protruding hooks or hook-like structures. 

But the invention of Goodman et al. (figs. 5-11) does not teach a bolt movable between the latched position engaging an edge of the door and holding same in the closed position and the release position allowing the door to move between the open and closed position, a magnetically attractable and repellable latch element in the bolt and movable therewith, and extending the magnetic field to repel or attract the latch element

Linkert teaches a bolt (11) movable between the latched position engaging the edge of the door and holding the same in the closed position and the release position allowing the door to move between the open and closed position (as shown in figs. 1-2 of Linkert and the annotated figure of fig. 3 above; the bolt 11 of Linkert is displaced in the direction B to latch the door that is extended into the closed position /closed state and unlatch the door in the open position/retracted state), a magnetically attractable and repellable latch element (12) in the bolt and movable therewith, and extending the magnetic field to repel or attract the latch element (figs. 1-3; the permanent magnet 12 is attached to the bolt 11 such that the permanent-magnet latch element moves along with the bolt 11 between the latched and unlatched positions in response to the magnetic field created by the of magnet 15 in response to the rotation of magnet 3 to resemble the extended magnetic field of the first and second magnets 234A and 234B of Goodman et al).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by invention of Goodman et al. (figs 5-11) by including a bolt and a latch element as disclosed by Linkert because it is a known, simple, and marketable feature that increases the ability of the magnetic lock to reliably resist breakaway forces and keeps the door securely closed in place.

But the invention of Goodman et al. (figs 5-11) does not teach a spring urging the bolt into the release position

Drumm teaches a spring (36) urging the bolt into a release position (figs. 3-4 of Drumm; tension spring 36 pulls the locking bolt-shaped locking element 34 into the guiding chamber 8 once a negligible external magnetic field is created so that the door is unlatched and released to open)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the invention of Goodman et al. (figs 5-11) by including a spring urging the bolt to the release position as disclosed by Drumm because it is a known, simple, and marketable feature that provides for unlatching a locked door quickly and without any effort.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over E. Carl Goodman et al. (US-8641105-B2), hereinafter Goodman et al., in view of Gang Gwo Industrial Co., Ltd. (DE-202004009405-U1), hereinafter Gang Gwo
The examiner takes the position of interpreting “the door panel is translucent, light-transmitting, or transparent, and made of glass” as “the door panel is translucent or light-transmitting or transparent, and made of glass”.

Regarding claim 12
Goodman et al. as modified above teaches the combination according to claim 8. But Goodman et al., as modified above does not teach wherein the door panel is translucent, light-transmitting, or transparent, and made of glass.
Gang Gwo teaches wherein the door panel is translucent (semi-transparent) or light-transmitting or transparent (transparent), and made of glass (glass door).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Goodman et al. as modified above by including the door panel that is translucent or light-transmitting or transparent, and made of glass as disclosed by Gang Gwo because it is a convenient marketable feature that enables the occupant of a room to see if someone is behind the glass door.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over E. Carl Goodman et al. (US-8641105-B2), hereinafter Goodman et al., in view of Fabian Linkert (EP-3266963-A1), hereinafter Linkert, in further view of Klaus Peter Drumm (US-7267378-B2), hereinafter Drumm, in further view of Jim R. Varney et al. (US-8397546-B2), hereinafter Varney et al.
Regarding claim 17,
While Goodman et al.  as modified above teaches the combination defined in claim 16, a vertical face (Vertical face) of a door panel (204) and a vertical opposite face (opposite face) of the panel (as shown in the annotated figure of figs. 5 above; the accordion type door 202A has a vertical door panel 204 with two opposing faces).  But Goodman et al.  as modified above does not teach wherein the first magnet is mounted on a vertical face of a door panel and the second magnet is mounted on a vertical opposite face of the panel. 

Varney et al. teaches the first magnet is mounted on a vertical face (30E) of a door panel (30) and the second magnet is mounted on the vertical opposite face (30I) of the panel [fig. 9; first magnet / magnetic external key 18 with its magnet 22E are attached to the exterior wall 30E of the panel 30 while the second magnet / internal magnet 22I is attached to the interior wall 30I of the same panel 30, so that the two magnets 22E and 22I are attached on opposite vertical faces of panel 30)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Goodman et al.  as modified above by attaching the first magnet to the vertical face of the panel and attaching the second magnet to the opposite face of the panel as disclosed by Varney et al. because it is a known cost effective and marketable feature that reduces installation and maintenance time and eliminates the need to mortise a chamber for the magnets inside the door.

Allowable Subject Matter

Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding claim 18, 
Although the prior art made of record, including E. Carl Goodman et al. (US-8641105-B2), teaches the following claimed limitations and their structural interaction: “a magnetic lock”, “a magnetically operable latch”, “a latched position”, “an unlatched position”, “a magnetic operatic device”, “a release position”, “a closing position”, “a first magnet with a respective magnetic direction”, “rotatable about a first axis”, “a second magnet with a respect magnetic direction”, and “the first and second magnets together forming a magnetic field”. But the prior art made of record, including E. Carl Goodman et al. (US-8641105-B2), fails to teach or fairly suggest the claimed limitations and their structural interaction among each other, and as follows: “a magnetically attractable element movable between a latched position and an unlatched position”, “rotatable about a second axis”, “each of the magnets being rotatable about the respective axis between a release position with its magnetic direction generally parallel to and pointing oppositely to the magnetic direction of the other magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically” and as claimed, shown, and disclosed in the instant application.

Although the prior art made of record, including Fabian Linkert (EP-3266963-A1), teaches the following claimed limitations: “a magnetic lock”, “a magnetically operable latch”, “a magnetically attractable element”, “a latched position”, “an unlatched position”, “a magnetic operating device”, “a first magnet with a respective magnetic direction”, “a first axis”, “a second magnet with a respective magnetic direction”, “a second axis”, “a magnetic field”, “a release position” and “a closing position” and most of the claimed structural interaction among the claimed limitations. But the prior art made of record, including Fabian Linkert (EP-3266963-A1), fails to teach or fairly suggest the following claimed structural interaction among the claimed limitations “a release position with its magnetic direction generally parallel to and pointing oppositely to the magnetic direction of the other magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically” and as claimed, shown, and disclosed in the instant application.

Although the prior art made of record, including Klaus Peter Drumm (US-7267378-B2) and Kurt Prunbauer et al. (US-4686841-A), teaches the following claimed limitations and their structural interaction: “A magnetic lock”, “a magnetically operable latch”, “a magnetically attractable element”, “a latched position”, “an unlatched position”, “a magnetic operating device”, “a first magnet with a respective magnetic direction”, “a first axis” and some of the claimed structural interactions among the claimed limitations. But the prior art made of record, including Klaus Peter Drumm (US-7267378-B2) and Kurt Prunbauer et al. (US-4686841-A), fail to teach or fairly suggest the following claimed limitations and their structural interaction among each other “a second magnet with a respective magnetic direction and rotatable about a second axis, the first and second magnets together forming a magnetic field, each of the magnets being rotatable about the respective axis between a release position with its magnetic direction generally parallel to and pointing oppositely to the magnetic direction of the other magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically” and as claimed, shown, and disclosed in the instant application.

Although the prior art made of record, including Gang Gwo Industrial Co., Ltd. (DE-202004009405-U1) and Yang-Gi Ha (KR-200373366-Y1), teach the concept of two rotating magnets around their own axis of rotation, a glass door, and a sliding latch that is movable between a retracted and extended position and the following claimed structural limitations “a magnetic lock”, “a latched position”, “an unlatched position”, “a magnetic operating device”, “a first magnet with a respective magnetic direction”, “a first axis”, “a second magnet with a respective magnetic direction”, “a second axis”, “ a magnetic field”, “a release position”, “a closing position” and some of the claimed structural interactions among the claimed limitations. But, the prior art made of record, including Gang Gwo Industrial Co., Ltd. (DE-202004009405-U1) and Yang-Gi Ha (KR-200373366-Y1 do not teach or fairly suggest the claimed limitation “a magnetically attractable element” and “a magnetically operably latch” and the following claimed structural interaction among the claimed limitations “magnetically operable latch having a magnetically attractable element movable between a latched position and an unlatched position” and “each of the magnets being rotatable about the respective axis between a release position with its magnetic direction generally parallel to and pointing oppositely to the magnetic direction of the other magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically” and as claimed, shown, and disclosed in the instant application.”

Although the prior art made of record, including Jim R. Varney (US-8397546-B2), teaches the structural limitation “a magnetic lock”, “a magnetically operable latch”, “latched position”, “unlatched position”, “ a magnetic operating device”, “a first magnet with a respective magnetic direction”, “a first axis”, “a second magnet with a respective magnetic direction”, “a second axis”, “a magnetic field”, “a release position”, and “a closing position” and some of the claimed structural interaction. But the prior art made of record, including Jim R. Varney (US-8397546-B2), fails to teach or fairly suggest the claimed structural limitations “a magnetically attractable latch element” and the following structural interaction among the claimed limitations “a release position with its magnetic direction generally parallel to and pointing oppositely to the magnetic direction of the other magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically”.

Although the prior art made of record, including John B. Tavano (US-3288511-A), Angus Gordon Melville Clark (US-3326588-A), Kocijan Franz (WO-2009000008-A1), and Wayne Albert Patterson (US-20090273194-A1), teach “a magnetic lock”, “a magnetically operable latch”, “a magnetically attractable element”, “a latched position”, “an unlatched position”, “a magnetic operating device”, “a first magnet with a respective magnetic direction”, “a first axis”, “a second magnet with a respective magnetic direction”, “a second axis”, “the first and second magnets together forming a magnetic field”, and some of the structural interaction among the claimed structural limitations. But the prior art made of record, including John B. Tavano (US-3288511-A), Angus Gordon Melville Clark (US-3326588-A), Kocijan Franz (WO-2009000008-A1), and Wayne Albert Patterson (US-20090273194-A1), fail to teach or fairly suggest the claimed structural interaction “a magnetically operable latch having a magnetically attractable element movable between a latched position and an unlatched position” and “a second magnet with a respective magnetic direction and rotatable about a second axis” and “each of the magnets being rotatable about the respective axis between a release position with its magnetic direction generally parallel to and pointing oppositely to the magnetic direction of the other magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically” and as claimed, shown, and disclosed in the instant application. 

The examiner can find no motivation to modify the magnetic locks of E. Carl Goodman et al. (US-8641105-B2), Fabian Linkert (EP-3266963-A1), Klaus Peter Drumm (US-7267378-B2), Kurt Prunbauer et al. (US-4686841-A), Gang Gwo Industrial Co., Ltd. (DE-202004009405-U1), Yang-Gi Ha (KR-200373366-Y1), Jim R. Varney (US-8397546-B2), John B. Tavano (US-3288511-A), Angus Gordon Melville Clark (US-3326588-A), Kocijan Franz (WO-2009000008-A1), and Wayne Albert Patterson (US-20090273194-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement on Reason for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Shou Hsing Liao (US-6658697-B2) teaches a magnetic glass door holder that includes a position device attached to the mobile door, fix device that is attached to the stationary side of the door, and a sucking device.  The invention secures the closed position of a single frameless door or an angled glass door with respect to another door.
Charles G. Hoffman (US-5485733-A) teaches a magnetic lock for locking storage compartment such as cabinet doors, drawers, lids and furniture panels. The invention includes a pivoting magnetic latch, a stationary resetting magnet, and a portable magnetic handle with a magnet stronger than the reset magnet. The invention provides a simple and easy to use magnetic lock that locks automatically when closed without giving away the presence of a concealed compartment in the furniture.
Larry W. Fullerton et al. (US-20110018659-A1) teaches a magnetic latch for locking appliances and cabinet doors, drawers, safety covers and the like. The invention implements repelling and attracting magnetic field emissions to latch and unlatch the mechanism. The invention includes rotating magnets with corresponding fixed magnets and a rotating latch. The invention provides for an easy to lock magnetic latch and promotes for a safer latching ability. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675            
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675